    Case 4:19-cv-02054-MWB-MA Document 26 Filed 02/09/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIK BARCLAY,                                   No. 4:19-CV-02054

           Plaintiff,                           (Judge Brann)

     v.

STABLEY, et al.,

           Defendants.

                                  ORDER

                             FEBRUARY 9, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ partial motion to dismiss, Doc. 14, is DENIED.

    2.    Defendants’ answer to the complaint is due no later than March 2, 2021.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
